263 F.2d 272
105 U.S.App.D.C. 22
John H. DAVIS, Appellant,v.STANDARD ACCIDENT INSURANCE COMPANY, a corporation, Appellee.
No. 14419.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 15, 1959.Decided Jan. 29, 1959.

Mr. Dexter M. Kohn, Washington, D.C., with whom Mr. J. E. Bindeman, Washington D.C., was on the brief, for appellant.
Mr. Lowry N. Coe, Washington D.C., for appellee.
Before EDGERTON, FAHY, and BASTIAN, Circuit Judges.
PER CURIAM.


1
This appeal is from a summary judgment for appellee insurance company in its suit against appellant, who had agreed to indemnify appellee against loss cause by executing a contractor's bond.  We find no error.


2
Affirmed.